[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFFS' AND DEFENDANT'S MOTIONS FOR SUMMARY JUDGMENT
This is a negligence action in which it is alleged by the plaintiff that the defendant, a sales representative and agent for Liberty Mutual Insurance Company, was negligent in a variety of ways in his performance as such representative in informing the plaintiffs of their legal rights in obtaining uninsured motorist coverage.
Specifically, the plaintiffs assert that as a matter of law, an option agreement presented to them for this coverage was in violation of General Statutes 38-175c(e)(2) which requires the insurer to provide uninsured motorist coverage equal to the liability coverage of the policy unless the insured requests a lesser amount in writing.
The defendant claims (1) that the option agreement provided by Liberty Mutual is in conformity with the statute, and (2) that the issue was decided in the defendant's favor at an arbitration proceeding previously held.
This court cannot grant either party's motion for summary judgment.
The plaintiffs have alleged six acts of negligent conduct, only one of which in actuality, applies to their claim in regard to this motion. Needless to say there exists a genuine issue of fact as to whether this defendant's acts in presenting and selling the insurance policy to the plaintiffs in accordance with the policy of his employer was negligent inasmuch as the statute applies to the makeup and content of insurance policies and the conduct of the insured in regard to a request for a lesser amount of insurance coverage.
Similarly, the defendant's motion cannot be granted because there remains, at large, the issue of the defendant's negligence. Also, this issue of the scope of the arbitration decision cannot be held to bolster the defendant's claim because the issue in this case is that of this defendant's negligence which must be determined at trial.
The motions for summary judgment are denied.
FREED, J.